In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-16-00021-CR
                           ____________________

                        GLEN NAYLOR JR., Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 2
                           Jefferson County, Texas
                           Trial Cause No. 308687


                          MEMORANDUM OPINION

      A jury found Glen Naylor Jr. (Naylor or Appellant) guilty of the offense of

terroristic threat of a family member. The jury assessed punishment at 365 days’

confinement and a $4,000 fine.1 The court entered a finding of guilty, sentenced

Naylor to one year in jail, and placed Naylor on probation for two years. Naylor


      1
        The jury’s verdict contained in the clerk’s record and the reporter’s record
of the trial indicate that the jury recommended that the fine be probated. The
judgment indicates that the jury recommended that both the fine and confinement be
probated.
                                         1
timely filed a notice of appeal, and in a single issue, he challenges the sufficiency of

the evidence to support his conviction.

                                 EVIDENCE AT TRIAL

       Naylor was charged by information with the offense of terroristic threat of a

family member for placing C.N. in fear of imminent serious bodily injury by

threatening to kill her.2 The probable cause affidavit supporting Naylor’s arrest

states, in relevant part:

              On July 27, 2014 at 2337 hours, I was dispatched . . . in reference
       to a disturbance. Dispatch advised that the actor had a 9mm firearm and
       was chasing the complainant. Upon arrival at the location, I met the
       victim and the actor, who was later identified by Texas Driver’s License
       as Glen Naylor . . . after he exited the front door. Naylor and the victim
       are currently in their 10th year of marriage.

               While speaking to the victim, she advised that during a verbal
       disturbance, Naylor retrieved a Glock 9MM, inserted a magazine into
       the weapon and racked the slide back and pointed the firearm at her.
       Naylor then told the victim as he pointed the firearm at her, “I’m going
       to kill you and you will be dead in less than an hour.” When she ran off,
       she observed Naylor place the firearm into his pocket of his shorts and
       follow her. The victim stated she hid from Naylor as she observed him
       with a flashlight in the back yard []. When I arrived on scene, she was
       standing with her back to the fence, looking at the front of the house.
       Shortly after making contact with the victim, Naylor emerged from the
       house and was detained while the initial investigation was completed.



       2
        We use initials to refer to the alleged victim. See Tex. Const. art. I, § 30
(granting crime victims “the right to be treated with fairness and with respect for the
victim’s dignity and privacy throughout the criminal justice process”).
                                           2
            Due to Naylor conveying a threat of violence that placed the
      victim in fear of serious, imminent serious bodily injury and my belief
      that further violence would continue without Police Intervention I
      placed Naylor under arrest for Terroristic Threat-Family Violence.

Naylor pleaded “[n]ot guilty[]” to the offense.

Testimony of C.N.

      C.N. testified that, on July 27, 2014, she was on a “family outing” with Naylor

and their son at their property in Kirbyville.3 According to C.N., after the family

returned to their home in Beaumont in the evening, Naylor asked her questions about

M.L., a man with whom she worked. C.N. explained that Naylor found out that M.L.

was trying to help C.N. get away from Naylor because C.N. and Naylor had a lot of

problems. C.N. also testified that Naylor asked whether she had been faithful in their

marriage and that Naylor thought she was having an affair with M.L. C.N. testified

that Naylor told her he was going to have some people come over, even though it

was very late in the evening, and she further explained that:

            He said that -- that they had [M.L.] -- which is the person that he
      thought I was having an affair with -- that they had [M.L.] in the car;
      and he was bloody; and if he could talk, he was going to ask him
      questions. And if our stories didn’t add up, he was going to kill me; and
      he was going to kill [M.L.]; and I would be dead within an hour.

             ....


      3
       C.N. explained that although she and Naylor had been married, they were no
longer married at the time of trial.
                                          3
            . . . [Naylor] said, when they get here, [] if he has a different story
      than you have, I’m going to kill you. You’re going to be dead within an
      hour.

According to C.N., Naylor said “many times[]” that he would kill her if she was

lying to him. At trial, C.N. denied that she and M.L. had a sexual relationship or that

she had a romantic interest in M.L.

      C.N. explained that Naylor asked her to help him take things out of the truck,

which included guns they had taken to the Kirbyville property:

      [C.N.]: We walked over to the truck; and he opened the doors; and he
      got the Glock 9mm case out; and I thought he was just going to hand it
      to me. And he opened it; and he loaded the -- the --

      [State’s attorney]: Magazine?

      [C.N.]: Yeah, the thing that holds the bullets. He loaded bullets in it;
      and then he put it into the gun; and he pulled the -- the --

      [State’s attorney]: I think it’s called a slide.

      [C.N.]: Okay. He -- he loaded it; and then he pointed it at me. And he
      told me, he said, I’m telling you now. You stupid B, if you’re lying to
      me, [C.N.], I’m not playing. I’ll kill you.

C.N. told the jury she went back to the house and then out the back door to get away

from Naylor, and he followed her. According to C.N., she hid from Naylor because

he had a gun, she was afraid he was going to shoot her, and she wanted to call the

police. She could see Naylor with the gun and looking for her with a flashlight. C.N.

testified that she was scared and she felt like Naylor was “hunting” her. She
                                            4
explained that she felt trapped and that, even though her father lived next door, she

could not go to her father’s house because the gate was locked.

      C.N. testified that she turned on a recording app on the cell phone she was

carrying and recorded for about twelve or thirteen minutes. C.N.’s recording was

admitted as State’s Exhibit 1. According to C.N., she stopped recording when she

saw Naylor coming down the driveway and he spotted her, and she called 911. The

911 recording was admitted as State’s Exhibit 2 and published to the jury. C.N.

explained that the police arrived quickly, and that Naylor did not have the gun when

the police arrived, but the police found the gun in the bedroom. C.N. testified that,

after questioning her and Naylor, the police arrested Naylor and she obtained a

temporary protective order.

Testimony of Officer Betar

      Officer Robert Betar (Officer Betar or Betar), with the Beaumont Police

Department, testified that he and Officers Campbell and Breaux were dispatched to

the Naylor home on the evening of July 27, 2014, concerning a disturbance.

According to Officer Betar, when they arrived, C.N. “had her back up against the

fence[.]” Naylor came out of the front door, and Betar had Naylor at gunpoint

because dispatch had said Naylor “was actively looking for [C.N.] with a gun.” Betar

described his observation of and discussion with C.N. that night:

                                         5
      [Betar]: She was -- she was scared. She was -- you could tell she was
      distraught. She was crying. She was -- her speech was cracking when
      she was talking to me. She was breathing fast. She was just shaking.

      [State’s attorney]: Okay. And based on those observations and your
      discussion with her, what did she relate to you as to what had occurred?

      [Betar]: Pretty much that [Naylor] had pointed a gun at her saying that
      he was going to kill her; and he was going to kill whoever she had been
      talking to or whatever.

      [State’s attorney]: All right. What did you do as far as your
      investigation from that point forward?

      [Betar]: What did she tell me?

      [State’s attorney]: Yes, sir.

      [Betar]: Is that what you’re asking? She told me that -- that [Naylor]
      found out that she was messing around with someone -- with someone
      else; and during this entire time, according to her, she was texting --
      Mr. Naylor was texting another dude saying hey, send me a picture of
      the guy with a bloody face, I guess. And then he was going to have
      those same people bring the guy over to the house; and if he didn’t tell
      him the same story as what [C.N.] did, that he was going to shoot them
      both. He was going to kill them both.

Officer Betar testified that they searched for the gun C.N. had described, and that

Officer Campbell found the gun on a dresser in a bedroom in the house. According

to Betar, the gun found on the dresser matched the description of the gun C.N. had

reported Naylor had pointed at her. Betar further testified that C.N. told the police

that Naylor had searched for her in the yard with a flashlight and a gun, and C.N. hid

from Naylor. According to Officer Betar, C.N. was scared and traumatized, and C.N.
                                          6
appeared to be in fear of imminent harm as a result of the event. Officer Betar

explained that he listened to the recording C.N. made with her cell phone and he

heard Naylor say he was going to kill C.N.:

      [State’s attorney]: But did you hear anything in particular from what
      was on a recording that [C.N.] shared with you at the scene?

      [Betar]: As far as [Naylor] threatening to kill her?

      [State’s attorney]: Yes, sir.

      [Betar]: Yes. I heard -- I heard that; and then I asked her if he had the
      gun in his hand at that time; and she told me no.

      [State’s attorney]: At the point that she said that he didn’t; but did she
      later on -- did she relate that he did, in fact, chase her with a gun, with
      a loaded gun?

      [Betar]: Yes, sir.

According to Officer Betar, C.N. told him “she had never been so scared before in

her life.” Betar explained that, based on what C.N. told him that night, he believed

that further violence would occur if the police took no action, and he arrested Naylor.

Betar agreed that he filed the probable cause affidavit in this case.



Testimony of Glen Naylor

      Naylor testified on his own behalf. According to Naylor, at some point in July

of 2014, he received a text message from M.L.’s wife that caused Naylor to believe

                                           7
that C.N. was having an affair with M.L. At the time, Naylor did not confront C.N.

about it because C.N.’s mother had just died.

      Naylor agreed that right before this incident, his family took a trip to their

property in Kirbyville and that they returned home after dark. According to Naylor,

about three or four days earlier, he had shown C.N. the message he received from

M.L.’s wife, and C.N. denied the affair. Naylor explained that, on the night of the

incident, he was on the porch smoking and C.N. came out and “acted kind of weird,

like she was wanting a confrontation for some reason.” Naylor told the jury he tried

to get away from C.N. and told her “you can lie all you want[.]” Naylor testified that

he told C.N. that he loved her but he did not trust her and he wanted a divorce.

      Naylor agreed that his intent that night was to put some distance between C.N.

and himself. According to Naylor, at that point, he called his brother and asked the

brother to help move Naylor’s things and Naylor started unloading things from the

truck, which included a pistol. Naylor explained that he put a rifle and long guns

inside the house under the bed and he put the other guns on top of the dresser next

to the bed. According to Naylor, his son told him that C.N. had gone back outside,

and that when Naylor went outside, C.N. was “freaking out at the fence. Oh, my

God. Oh, my God. He’s going to kill me.” Naylor testified that C.N. was on the

phone with law enforcement, and police then arrived at the house. Naylor explained

                                          8
that he showed one of the officers the messages on his phone. Naylor denied hitting

or touching C.N., and he denied pointing a gun at C.N. or threatening to kill her.

        Naylor testified that he had communicated with M.L., after which he “wanted

to get [his] hands on [M.L.].” Naylor also explained that “[w]hen I get upset I get

loud[]” but Naylor denied that he ever put his hands on C.N. or on any woman. On

cross-examination, Naylor agreed that C.N. “concocted this entire situation[]” and

she “lied to the jury under oath about what happened[.]”

Additional Testimony by C.N.

        After Naylor testified, the defense re-called C.N. to testify. C.N. agreed that

on or about January 8, 2015, she and Naylor talked by phone and that she and Naylor

talk frequently. According to C.N., Naylor wanted to reconcile with her, but she did

not want to reconcile if Naylor was in communication with a particular woman

Naylor had seen throughout their marriage. C.N. explained that C.N. continues to

speak with Naylor frequently for the sake of their child. She agreed that, on the night

of July 27, 2014, Naylor had a gun, Naylor threatened her, and she was in fear of her

life.

                                STANDARD OF REVIEW

        In a single issue, Appellant challenges the sufficiency of the evidence to

support the verdict. In particular, Appellant argues that only two people were present

                                           9
when the alleged offense occurred – Naylor and C.N. – they gave conflicting reports

of what occurred, and the evidence merely showed certain marital problems.

      When an appellant challenges the sufficiency of the evidence supporting a

conviction in a criminal case, appellate courts consider all of the evidence in a light

most favorable to the verdict and must decide, after reviewing the evidence in that

light, whether a rational trier of fact could have found the appellant guilty of the

essential elements of the crime beyond a reasonable doubt. See Jackson v. Virginia,

443 U.S. 307, 318-19 (1979); Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim.

App. 2013). Direct evidence and circumstantial evidence are equally probative, and

circumstantial evidence alone may be sufficient to uphold a conviction so long as

the cumulative force of all the incriminating circumstances is sufficient to support

the conviction. Ramsey v. State, 473 S.W.3d 805, 808-09 (Tex. Crim. App. 2015)

(citing Winfrey v. State, 393 S.W.3d 763, 771 (Tex. Crim. App. 2013); Hooper v.

State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)).

      In reviewing sufficiency challenges, we are required to give deference to the

jury’s findings and conclusions, as it was the jury’s responsibility to fairly resolve

all conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from the basic facts to resolve whether the defendant is guilty of violating

the criminal provision that is at issue at trial. See Hooper, 214 S.W.3d at 13. The

                                          10
jury may reject or accept some, all, or none of a witness’s testimony. See Lancon v.

State, 253 S.W.3d 699, 707 (Tex. Crim. App. 2008); Sharp v. State, 707 S.W.2d 611,

614 (Tex. Crim. App. 1986) (citing Esquivel v. State, 506 S.W.2d 613 (Tex. Crim.

App. 1974)). “‘When the record supports conflicting inferences, we presume that the

jury resolved the conflicts in favor of the verdict, and we defer to that

determination.’” Blea v. State, 483 S.W.3d 29, 33 (Tex. Crim. App. 2016) (quoting

Dobbs v. State, 434 S.W.3d 166, 170 (Tex. Crim. App. 2014)); Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007); Curry v. State, 30 S.W.3d 394, 406 (Tex.

Crim. App. 2000) (citing Moreno v. State, 755 S.W.2d 866, 867 (Tex. Crim. App.

1988)).




                                        11
                            SUFFICIENCY OF THE EVIDENCE

      A person commits the offense of terroristic threat of a family or household

member if “he threatens to commit any offense involving violence to any person or

property with intent to . . . place any person in fear of imminent serious bodily injury

. . . [and] the offense is committed against a member of the person’s family or

household[.]” See Tex. Penal Code Ann. § 22.07(a)(2), (c)(1) (West 2011). A threat

can be verbal or nonverbal. Smith v. State, 286 S.W.3d 333, 343 (Tex. Crim. App.

2009).

      An accused’s threat of violence, made with the intent to place the victim in

fear of imminent serious bodily injury, is what constitutes the offense. Dues v. State,

634 S.W.2d 304, 306 (Tex. Crim. App. [Panel Op.] 1982). “Once the defendant

makes a threat to commit a violent offense seeking the ‘desired reaction to place a

person in fear of imminent serious bodily injury,’ the offense of terroristic threat is

completed.” Williams v. State, 432 S.W.3d 450, 454 (Tex. App.—San Antonio 2014,

pet. ref’d) (quoting Dues, 634 S.W.2d at 306). “It is not necessary for the victim to

actually be placed in fear of imminent serious bodily injury or for the accused to

have the capability or the intention to actually carry out the threat.” Williams v. State,

194 S.W.3d 568, 574-75 (Tex. App.—Houston [14th Dist.] 2006), aff’d on other

grounds, 252 S.W.3d 353 (Tex. Crim. App. 2008). Although a victim need not

                                           12
actually be placed in fear of imminent serious bodily injury, “[t]he desired and

sought after reaction of the victim, regardless of whether the threat was real or was

carried out, is some evidence of the defendant’s intent to place the victim in fear of

imminent serious injury.” Id. at 575. Further, the requisite intent can be inferred from

the actions, words, and conduct of the accused. Id. (citing Turner v. State, 600
S.W.2d 927, 929 (Tex. Crim. App. 1980)).

      In this case, the jury heard C.N. testify that Naylor made verbal threats to kill

her, that Naylor pointed a gun at her, and that she felt as though Naylor was hunting

her. Officer Betar testified that C.N. told the officer that Naylor threatened her and

that C.N. appeared scared and traumatized. The jury also heard a recording of C.N.’s

phone call to 911 wherein she reported that Naylor was verbally threatening to kill

her and that he was threatening her with a gun. The jury could have believed C.N.

and disbelieved Naylor. See Lancon, 253 S.W.3d at 707; Sharp, 707 S.W.2d at 614;

see also Penagraph v. State, 623 S.W.2d 341, 343 (Tex. Crim. App. 1981) (“As the

exclusive judges of the facts, the jurors may believe or disbelieve all or any part of

a witness’s testimony.”). In reviewing all the evidence in the light most favorable to

the verdict, a rational jury could have found beyond a reasonable doubt that Naylor

threatened to commit a violent offense against C.N. with the intent to place C.N. in

fear of serious bodily injury. See Jackson, 443 U.S. at 318-19; Temple, 390 S.W.3d
13
at 360. Therefore, we conclude the evidence is legally and factually sufficient to

support Naylor’s conviction. We overrule Appellant’s issue on appeal, and we affirm

the judgment of the trial court.

      AFFIRMED.


                                                   _________________________
                                                      LEANNE JOHNSON
                                                            Justice




Submitted on October 31, 2016
Opinion Delivered November 2, 2016
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




                                          14